UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7895



JANET LIVINGSTON,

                                            Petitioner - Appellant,

          versus


DEBORAH A. HICKEY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:05-cv-00015)


Submitted: May 31, 2007                        Decided:   June 5, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janet Livingston, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Janet   Livingston,    a   federal   prisoner,   appeals   the

district    court’s    order   accepting   the   recommendation   of   the

magistrate judge and denying relief on her 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Livingston v. Hickey, No. 1:05-cv-00015 (S.D.W.

Va. Oct. 18, 2006).      We deny Livingston’s motion for bail pending

appeal and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -